Citation Nr: 1452467	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-21 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.
 
2. Entitlement to service connection for a kidney condition, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from June 1971 to June 1974, and then again from February to March 1991.  He had additional 11 years, 7 months prior inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

The Veteran's claim for service connection for hypertension was previously denied in a May 2000 rating decision and the current claim was characterized as a claim to reopen.  Subsequent to the July 2010 rating decision, VA received the Veteran's Army National Guard and Army Reserve service treatment records dated from August 1983 to August 1993.  These service department records were not associated with the claims file at the time of the May 2000 rating decision.  The records, in particular a March 1991 separation examination, indicate that the Veteran was taking prescribed medication for hypertension.  Thus, the service treatment records are relevant to his claim.  As relevant service department records were not included in the claims file, the previously denied claim must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).  Accordingly, the issue has been recharaceterized.

This matter was previously before the Board in November 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).

In November 2013, the Board remanded these claims to the agency of original jurisdiction for several actions to be accomplished.  Specifically, the Board directed the agency of original jurisdiction to contact the National Personnel Records Center, the Department of the Army, the Veteran's Army Reserves unit, and any other appropriate sources to verify all dates and types service, including active duty service with the U.S. Army, as well as ACDUTRA and INACDUTRA with the U.S. Army Reserve and Army National Guard.  The agency of original jurisdiction was also to attempt to locate any outstanding treatment records for all periods of service including ACDUTRA and INACDUTRA. 

A review of the Veteran's claims file reveals that in January 2014, the agency of original jurisdiction sent the Veteran a letter requesting that he provide the name and address of his Reserve Unit and the National Guard so that records pertaining to Active Duty and Active Duty for Training could be secured.  It does not appear that  the Veteran provided a reply to this letter.  However, it also does not appear that the agency of original jurisdiction contacted the National Personnel Records Center, the Department of the Army, the Veteran's Army Reserves unit, and any other appropriate sources as directed by the Board.  Compliance by the agency of original jurisdiction with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  As such, the Board must again remand the claims for this action to be accomplished.
In November 2013, the Board also directed that following the above development, the Veteran be scheduled for an appropriate VA examination so as to determine the nature and likely etiology of his asserted hypertension.  As the question of whether the Veteran's disability either existed prior to entrance into service or was first manifested during service is impacted directly by the verified dates of his service, an additional opinion is required following the completion of the above development.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall contact the National Personnel Records Center, the Department of the Army, the Veteran's Army Reserves unit, and any other appropriate sources to verify all dates and types service, including active duty service with the U.S. Army, as well as ACDUTRA and INACDUTRA with the U.S. Army Reserve and Army National Guard. 

The agency of original jurisdiction shall attempt to locate any outstanding treatment records for all periods of service including ACDUTRA and INACDUTRA. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to verify any periods of ACDUTRA and INACDUTRA and to obtain and associate with the claims file any additional treatment records, the agency of original jurisdiction shall schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies shall be conducted.

The claims file, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to the following:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had hypertension that existed prior to his entry onto active service?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the pre-existing hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

In answering this question, the examiner should comment on the elevated blood pressure readings noted in 1971 and the blood pressure readings noted at separation in 1974. 

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's hypertension had its onset during a period of active service?

(d) Is it at least as likely as not that the Veteran had manifested hypertension to a compensable degree within one year following separation from service?

(e) Is it at least as likely as not that the Veteran has a 
kidney condition that (i) was either caused by or (ii) is  
aggravated by the hypertension.  If the Veteran's current kidney disease is aggravated by the hypertension, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the agency of original jurisdiction, another remand will likely result.  Stegall, 11 Vet. App. at 271.

4.  The agency of original jurisdiction will then 
readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



